                        United States District Court
                            District of Minnesota
                         Civil No. 18-3449(DSD/BRT)

Joshua Staples,

                  Plaintiff.

v.                                                           ORDER

Kathy Halvorson and Tom Roy,

                  Defendants.

     This    matter     is    before    the     court   upon      the    report      and

recommendation     of     Magistrate     Judge     Becky     R.    Thorson,     dated

December 18, 2019 (R&R).             The magistrate judge recommended that

the court grant defendants Kathy Halvorson’s and Tom Roy’s motion

for judgment on the pleadings.           No objections to the R&R have been

filed   within    the    time   period     permitted.          See      D.   Minn.    LR

72.2(b)(1).       Under      these    circumstances,       the    court      finds   it

appropriate to adopt the R&R.

     Accordingly, IT IS HEREBY ORDERED that:

     1.     The R&R [ECF No. 48] is adopted in its entirety;

     2.     The motion for judgment on the pleadings [ECF No. 31] is

granted; and

     3.     The   complaint      [ECF     No.     1]    is    dismissed       without

prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 3, 2020                s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court
